Opinion filed May 3, 2012




                                              In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-10-00330-CR
                                         __________

                    STANLEY ANTHONY SHOOTES, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 350th District Court

                                      Taylor County, Texas

                                 Trial Court Cause No. 09311-D


                             MEMORANDUM OPINION
       Stanley Anthony Shootes appeals his conviction by the court of the offense of aggravated
sexual assault, following his plea of not guilty. The trial court assessed his punishment at eleven
years in the Texas Department of Criminal Justice, Institutional Division. Shootes contends in a
sole point of error that his trial counsel was ineffective in failing to make a bill of exception and
offer of proof in response to the trial court’s sustaining an objection by the State to a question his
trial counsel asked the complaining witness. We modify and affirm.
       In order to prevail on this claim, Shootes must first establish that his counsel’s
performance was deficient by showing that his counsel’s representation fell below the objective
standard of professional norms. Strickland v. Washington, 466 U.S. 668, 687 (1984); Bone v.
State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002). Second, he must show that this deficient
performance prejudiced his defense by showing that the error was so serious as to deprive him of
a fair trial, a trial whose result is reliable. Strickland, 466 U.S. at 687. This means that Shootes
must show a reasonable probability that, but for his counsel’s unprofessional errors, the result of
the proceeding would have been different. Bone, 77 S.W.3d at 833. A reasonable probability is
one sufficient to undermine confidence in the outcome. Strickland, 466 U.S. at 687.
        Appellate review of defense counsel’s representation is highly deferential and presumes
that counsel’s actions fell within the wide range of reasonable and professional assistance. Bone,
77 S.W.3d at 833. Under normal circumstances, the record on direct appeal will not be sufficient
to show that counsel’s representation was so deficient and so lacking in tactical or strategic
decision making as to overcome the presumption that counsel’s conduct was reasonable and
professional. Id. In the case at bar, there is no evidence as to counsel’s strategy with respect to
not making a bill of exception and offer of proof in order to preserve what the complaining
witness’s testimony would have been. Consequently, we conclude that the record in this appeal
is inadequate to support Shootes’s contention. We are unwilling to assume, as we are urged to
do by Shootes, that there could have been no reasonable trial strategy. We overrule Shootes’s
sole point of error.
        The judgment entered by the trial court reflects that Shootes entered a plea of guilty to the
charged offense. However, the reporter’s record shows that he entered a plea of not guilty to the
charged offense. We modify the judgment of the trial court to reflect that Shootes entered a plea
of not guilty to the charged offense. As modified, the judgment of the trial court is affirmed.


                                                                                 PER CURIAM


May 3, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1

        1
            John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                 2